Exhibit 12.1 STATEMENT RE COMPUTATION OF RATIOS Nine Months Ended Year Ended December 31, September 30, 2007 2006 2005 2004 2003 2002 (in thousands, except ratios) Earnings: Pre-tax income (loss) $ (33,377 ) $ 52,235 $ 27,528 $ (9,406 ) $ 17,899 $ 18,859 Less: equity in affiliates 86 33 82 - 79 126 (33,463 ) 52,202 27,446 (9,406 ) 17,820 18,733 Fixed Charges (1) Interest expense, gross (2) 63,276 17,785 18,944 13,145 2,638 2,061 Interest portion of rent expense 2,841 2,241 2,512 2,696 2,661 1,902 a) Fixed charges $ 66,117 $ 20,026 $ 21,456 $ 15,841 $ 5,299 $ 3,963 b)Earnings for ratio (3) $ 32,654 $ 72,228 $ 48,902 $ 6,435 $ 23,119 $ 22,696 Ratios: Earnings to fixed charges (b/a) - (4) 3.6 2.3 - (4) 4.4 5.7 Deficit of earnings to fixed charges $ (33,463 ) $ - $ - $ (9,406 ) $ - $ - (1) Fixed charges consist of interest on indebtedness and amortization of debt issuance costs plus that portion of lease rental expense representative of the interest factor. (2) Interest expense, gross includes amortization of prepaid debt fees and discount. (3) Earnings consist of income from continuing operations before income taxes plus fixed charges. (4) Due to Itron's losses in the nine months ended September 30, 2007 and the year ended December 31, 2004, the ratio coverage was less than 1:1. Additional earnings of $33,463 and $9,406, respectively, would have been needed to achieve a coverage of 1:1.
